Filed 5/13/14 P. v. Riley CA4/1
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                       COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                     DIVISION ONE

                                             STATE OF CALIFORNIA



THE PEOPLE,                                                         D064572

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE330082)

JOHN WARREN RILEY,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

John M. Thompson, Judge. Affirmed.

         Harmon Reed Webb for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.



         In April 2013, John Warren Riley pleaded guilty to unlawfully taking a vehicle

and being in possession of a controlled substance (Case C, SCE328715). In July 2013,

Riley pleaded guilty to petty theft with priors, a felony (the instant case, Case B,

SCE330082). He also admitted allegations that he had a prison prior, two strike priors

and that he committed the charged offense while released from custody pending
judgment on an earlier offense (Pen. Code, § 12022.1, subd. (b)). (Undesignated

statutory references are to the Penal Code.) At the same time, Riley pleaded guilty to

possessing a controlled substance and the misdemeanor offense of giving false

information to a peace officer (Case A, SCE331018). He also admitted allegations that

he had a prison prior, two strike priors and that he committed the charged offense while

on bail.

       At a later sentencing hearing, the court stated that it had reviewed correspondence

from Riley and Riley's mother. It found Riley was not a suitable candidate for probation

and sentenced him in Case A to a total term of four years and eight months, consisting of

the low term of 16 months for count 1, doubled to 32 months because of a strike prior

conviction, and then ordered 24 months, to be served consecutively, for the section

12022.1 allegation. On count 2, it ordered 180 days, concurrent with count 1 and struck

the prison prior. The court granted 72 days of credit for time served and an additional 72

days for conduct credits, for a total of 144 days. It ordered a section 1202.4 restitution

fine of $2,500, with the same amount stayed pending completion of parole (§ 1202.45).

Finally, it required Riley "pay the normal fees and costs associated with the commit."

       For the instant case, the court exercised its discretion to strike the prior strike

conviction allegations, the prison prior and the section 12022.1 allegation. It ordered that

Riley serve the middle term of two years concurrently with the sentence in Case A. The

court granted 70 days of credit for time served and an additional 70 days for conduct

credits, for a total of 140 days. Restitution orders under sections 1202.4 and 1202.45



                                               2
were set at $500 each and he was required to pay "normal fees and costs associated with

the commit."

       As to Case C, the court sentenced Riley to the middle term of two years on both

counts, to be served concurrently with each other and the term in Case A. The court

granted 73 days of credit for time served and an additional 72 days for conduct credits,

for a total of 145 days. Restitutions orders under sections 1202.4 and 1202.45 were set at

$500. Finally, the court disposed of two trailing misdemeanor cases by revoking

probation, reinstating it on the condition that Riley serves a jail term in the amount of his

previously earned credits and then it terminated probation in both cases.

       Defense counsel filed two virtually identical notices of appeal for the instant case.

The other cases on which Riley was sentenced were not referenced. The notices stated

that the appeal was based on the sentence and other matters occurring after the plea that

did not affect the validity of the plea.

                                           DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. He presented no argument for reversal, but asked this court to review

the record for error as mandated by People v. Wende (1979) 25 Cal. 3d 436 (Wende).

Under Anders v. California (1967) 386 U.S. 738 (Anders), he listed as possible but not

arguable issues, whether (1) the notice of appeal could be construed to address all three

cases, and (2) the court erred when it failed to specify the basis for each fine or fee and

conduct a hearing on Riley's ability to pay. We granted Riley permission to file a brief

on his own behalf. He has not responded.

                                               3
      Our review of the record pursuant to Wende, including the possible issues listed by

counsel pursuant to Anders, has disclosed no reasonably arguable issues on appeal.

Competent counsel has represented Riley on this appeal.

                                    DISPOSITION

      The judgment is affirmed.



                                                                    MCINTYRE, J.

WE CONCUR:

MCCONNELL, P. J.

BENKE, J.




                                           4